COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS


 MICHAEL ANDREW FOREMAN,                       §
                                                              No. 08-13-00042-CR
              Appellant,                       §
                                                                 Appeal from the
 v.                                            §
                                                         County Criminal Court No. 9 of
 THE STATE OF TEXAS,                           §
                                                              Tarrant County, Texas
              Appellee.                        §
                                                                  TC#1196029

                                      JUDGMENT

       The Court has considered this cause on the record and concludes there was no error in the

judgment. We therefore affirm the judgment of the court below. This decision shall be certified

below for observance.

       IT IS SO ORDERED THIS 9TH DAY OF JANUARY, 2015.


                                            STEVEN L. HUGHES, Justice

Before McClure, C.J., Rodriguez, and Hughes, JJ.